Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the method step “receiving from an operator interface, a signal indicative of activating a test mode based on an operator input”.  
It is vague and indefinite as to what is receiving the signal or how the signal is received.
*   For examination the method step is interpreted to imply the signal is received by a control system.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starry, Jr. et al. US 2004/0018053.  Starry, Jr. et al. disclose a compaction machine (1) comprising:
A frame, a pair of compaction drums (2) and fluid spray system further comprising:
A spray bar (23), located adjacent a respective drum.
At least one nozzle (33) mounted to the spray bar and configured to spray a fluid onto
	the respective drum.
At least one pump, fluidly coupled to said spray bar and nozzle.
An operator interface (27) configured to generate a signal indicative of a test mode, 
based on an operator input.  [0025].
A controller (26) communicably coupled to each of the fluid pump and the operator interface, such that the controller is configured to receive a signal from the operator interface, activate the fluid pump for a predefined time period to provide fluid flow to at least one nozzle (33); deactivate the fluid pump based on elapsing of the time period to limit fluid flow to the at least one nozzle.  See [0023-25, 36-37, 46, 50-55, 57-60, 64-66].



With respect to claims 2-5, 10-13 Starry, Jr. et al. disclose the pump and controller are connected through a switching unit, such as a relay or timing unit (22) configured to activate and deactivate the pump, based on time measurement data provided to the controller.  [0024-26].

With respect to claims 6-8, 14-16 Starry, Jr. et al. disclose the controller is configured to receive a signal from the operator interface and activate a valve (44) for a predefined time period to provide fluid flow to the nozzles.  And deactivate the valve into a closed position to stop fluid flow to the drum.  [0064].

With respect to claims 17-20 Starry, Jr. et al. disclose a method of operating a fluid spray system associated with a compaction drum.  The method comprising:
Receiving from an operator interface a signal indicative of authorizing a spray mode
	to begin.
Activating by at least one of a controller (26) and a switching unit, such as a timing unit, at least one of a fluid pump and a fluid valve. for a predefined time period to provide fluid flow to at least one nozzle.
Deactivating by at least said one controller or timing unit at least one of said pump and valve based on elapsing of a predefined time period to limit the flow of fluid to a nozzle.
Wherein the fluid is water or a water based solution.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				5/14 /2022